Citation Nr: 1710559	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  13-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to August 1981 and from October 1987 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

While the Veteran requested a hearing before the Board in his February 2013 substantive appeal, in May 2013 correspondence, the Veteran withdrew the request for a hearing before the Board and requested that his appeal be sent directly to the Board as soon as possible. 

Although the issue certified to the Board was for a COPD, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as reflected on the title page to comport with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a respiratory disability, to include COPD.  He contends that his current respiratory disability is the result of his exposure to hazardous materials and environmental particulates throughout the course of his service, and that his treatment in service for respiratory illnesses are related to his current respiratory disability.  The record shows that the Veteran's military occupational specialty (MOS) was a repair shop technician and an allied trades technician where he worked in recovery vehicle operations with diesel machinery, engaged in metal work, welding, painting, and numerous other tasks.  In addition to this exposure, the Veteran contends that his respiratory disability is the result of exposure to fumes, tobacco smoke, asbestos, dust, and to his exposure to herbicides in service.  The record shows that the veteran is presumed to have been exposed to herbicides while serving in Vietnam.  (See Rating Decision, January 2017).  Although respiratory disabilities such as COPD are not among the diseases for which service connection due to herbicide exposure can be presumed, entitlement to service connection on a direct basis must still be considered.  See 38 C.F.R. § 3.309(e) (2016);  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The Veteran's service treatment records contain several entries noting treatment for respiratory complaints including coughs, upper respiratory infections, bronchitis and possible pneumonia.  Post-service private and VA medical records show that the Veteran has been treated for respiratory illnesses, with evidence of a diagnosis of bronchitis and COPD.  

The Board finds that a medical examination is necessary in this case to assist in determining the nature of any current respiratory disability, and whether any such disability is related to service.  

The Board notes that a June 1996 VA general medical examination report reflects that the Veteran reported being hospitalized in 1968 with pneumonia.  Also, in his March 2010 notice of disagreement and a September 2012 statement, the Veteran identified records from the "Fort Irwin, CA Environmental Health Services Division" and "Weed Army Hospital's Environmental and Occupational Health Services" as sources of potential evidence to support his contention that the effects of his exposure to hazardous materials was documented in service.  The AOJ should attempt to identify and obtain any relevant records from these sources. 

Lastly, in a June 1999 statement, the Veteran indicated that he had filed a claim for Social Security Administration (SSA) disability compensation.  There are no records from the SSA in the claims file.  The Veteran did not specify for which disabilities he was seeking SSA benefits; however, these records may provide evidence to substantiate the Veteran's service connection claim.  Therefore, on remand, the AOJ should request any available SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any additional service personnel and treatment records pertaining to the Veteran's active service, dating from May 1968, and associate them with the claims file.  

2.  Request that the Veteran identify all sources of treatment for respiratory disability, from both VA and non-VA health care providers, since separation from service, and furnish authorization for VA to obtain all outstanding records.  All records requests and responses received must be documented in the claims file and all pertinent follow-up should be undertaken.

3.  Contact the California Environmental Health Services Division and the Weed Army Hospital Preventative Medicine Department, and request records, to the extent they exist, relating to environmental or workplace assessments relevant to the Veteran's duty stations during relevant periods of service.

4.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.

5.  After completing the above, schedule the Veteran for a VA examination to determine the nature of any current respiratory disability.  The examiner should review the claims file and note that review in the report.  All necessary tests should be performed. The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should respond to the following:

a)  Identify the diagnosis of any current respiratory disability, and

b)  Opine as to whether is at least as likely as not (i.e., a probability of 50 percent or greater) that any current respiratory disability was incurred in, was caused by, or is otherwise etiologically related to his military service, to include as a result of exposure to hazardous materials in connection with his occupational specialty, exposure to tobacco smoke, asbestos, dust and other environmental elements while in service, or to his presumed exposure to herbicides during service.  The examiner is requested to discuss the Veteran's contentions. 

c)  If it is determined that there is another likely etiology for any diagnosed respiratory disability, to include COPD, that should be clearly stated with a detailed rationale.

If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  

6.  After the above action is completed, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the  Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


